The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The State's testimony, if believed, is sufficient to show that the appellant committed the offense charged.
No bills of exception are found bringing forward for review any rulings of the trial court. The motion for new trial raises no questions which can be reviewed save the sufficiency of the evidence.
The indictment seems regular. We discern nothing in the record requiring or justifying a reversal of the judgment. An affirmance is ordered.
Affirmed.
[Rehearing denied June 27, 1924. Reporter.] *Page 118